EXHIBIT 10.06

 

AMBAC 1997 EQUITY PLAN

(amended as of July 19, 2004)

 

1. Purposes

 

The purposes of the Ambac 1997 Equity Plan (the “Plan”) are to attract, retain
and motivate key employees of the Company, to compensate them for their
contributions to the growth and profits of the Company and to encourage them to
own Common Stock.

 

2. Definitions

 

For purposes of the Plan, the following terms shall be defined as follows:

 

“Administrator” means the individual or individuals to whom the Committee
delegates authority under the Plan in accordance with Section 3(d).

 

“Ambac” means Ambac Financial Group, Inc., a Delaware corporation.

 

“Award” means an award made pursuant to the terms of the Plan to an Eligible
Individual in the form of Stock Options, Stock Appreciation Rights, Stock
Awards, Restricted Stock Units, Performance Units or Other Awards.

 

“Award Agreement” means a written document approved in accordance with Section 3
which sets forth the terms and conditions of the Award to the Participant. An
Award Agreement may be in the form of a certificate issued by Ambac or one of
its Subsidiaries which is executed by an officer on behalf of Ambac or such
Subsidiary but does not require the signature of the Participant.

 

“Board” means the Board of Directors of the Company.

 

“Code” means the Internal Revenue Code of 1986, as amended, and the applicable
rulings and regulations (including any proposed regulations) thereunder.

 

“Committee” means the Compensation Committee of the Board, any successor
committee thereto or any other committee appointed from time to time by the
Board to administer the Plan. The Committee shall consist of at least two
individuals and shall serve at the pleasure of the Board.

 

“Common Stock” means the Common Stock, par value $.01 per share, of the Company.

 

“Company” means Ambac and its Subsidiaries.

 

“Eligible Individuals” means the individuals described in Section 6 who are
eligible for Awards under the Plan.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
applicable rulings and regulations thereunder.

 

“Excluded Individual” means (i) any individual who is designated by the Company
at the time of hire as not eligible to participate in the Plan or (ii) any
individual who is treated or designated by the Company as an independent
contractor, leased employee (including, without limitation, a “leased employee”
as defined in Section 414(n) of the Code) or consultant. Excluded Individuals
are not eligible to participate in or receive benefits under the Plan. If any
Excluded Individual pursuant to the preceding clauses (i) or (ii) shall be
determined by a court or federal, state or local regulatory or administrative
authority to have served as a common law employee of the Company, such
determination shall not alter such person’s status as an Excluded Individual for
purposes of the Plan.

 



--------------------------------------------------------------------------------

“Fair Market Value” means, with respect to a share of Common Stock, the fair
market value thereof as of the relevant date of determination, as determined in
accordance with a valuation methodology approved by the Committee. In the
absence of any alternative valuation methodology approved by the Committee, the
Fair Market Value of a share of Common Stock shall equal the average of the
highest and the lowest quoted selling price of a share of Common Stock as
reported on the composite tape for securities listed on the New York Stock
Exchange, or such other national securities exchange as may be designated by the
Committee, or, in the event that the Common Stock is not listed for trading on a
national securities exchange but is quoted on an automated system, on such
automated system, in any such case on the valuation date (or, if there were no
sales on the valuation date, the average of the highest and the lowest quoted
selling prices as reported on said composite tape or automated system for the
most recent day during which a sale occurred).

 

“Incentive Stock Option” means a Stock Option which is an “incentive stock
option” within the meaning of Section 422 of the Code and designated by the
Committee as an Incentive Stock Option in an Award Agreement.

 

“Nonqualified Stock Option” means a Stock Option which is not an Incentive Stock
Option.

 

“Other Award” means any other form of award authorized under Section 13 of the
Plan.

 

“Participant” means an Eligible Individual to whom an Award has been granted
under the Plan.

 

“Performance Unit” means a performance unit granted to an Eligible Individual
pursuant to Section 12 hereof.

 

“Predecessor Plan” means the AMBAC Inc. 1991 Stock Incentive Plan, as amended.

 

“Restoration Option” means a Stock Option that is awarded upon the exercise of a
Stock Option earlier awarded under the Plan or the Predecessor Plan (an
“Underlying Option”) for which the exercise price is paid in whole or in party
by tendering shares of Common Stock owned by the Participant, where such
Restoration Option (i) covers a number of shares of Common Stock no greater than
the number of shares tendered in payment of the exercise price of the Underlying
Option plus the number of shares withheld to pay taxes arising upon such
exercise, (ii) the expiration date of the Restoration Option is no later than
the expiration date of the Underlying Option and (iii) the exercise price per
share of the Restoration Option is no less than the Fair Market Value per share
of Common Stock on the date of exercise of the Underlying Option.

 

“Restricted Stock Unit” means a restricted stock unit granted to an Eligible
Individual pursuant to Section 11 hereof.

 

“Stock Appreciation Right” means a right to receive all or some portion of the
appreciation on shares of Common Stock granted to an Eligible Individual
pursuant to Section 9 hereof.

 

“Stock Award” means a share of Common Stock granted to an Eligible Individual
for no consideration other than the provision of services or offer for sale to
an Eligible Employee at a purchase price determined by the Committee, in either
case pursuant to Section 10 hereof.

 

“Stock Option” means an Award to purchase shares of Common Stock granted to an
Eligible Individual pursuant to Section 8 hereof, which Award may be either an
Incentive Stock Option or a Nonqualified Stock Option.

 

“Subsidiary” means (i) a corporation or other entity with respect to which
Ambac, directly or indirectly, has the power, whether through the ownership of
voting securities, by contract or otherwise, to elect at least

 

2



--------------------------------------------------------------------------------

a majority of the members of such corporation’s board of directors or analogous
governing body, or (ii) any other corporation or other entity in which Ambac,
directly or indirectly, has an equity or similar interest and which the
Committee designates as a Subsidiary for purposes of the Plan.

 

“Substitute Award” means an Award granted in connection with a corporate
transaction, such as a merger, combination, consolidation or acquisition of
property or stock upon assumption of, or in substitution for, outstanding awards
previously granted by a company or other entity.

 

3. Administration of the Plan

 

(a) Power and Authority of the Committee. The Plan shall be administered by the
Committee, which shall have full power and authority, subject to the express
provisions hereof:

 

(i) to select Participants from the Eligible Individuals;

 

(ii) to make Awards in accordance with the Plan;

 

(iii) to determine the number of shares of Common Stock subject to each Award or
the cash amount payable in connection with an Award;

 

(iv) to determine the terms and conditions of each Award, including, without
limitation, those related to vesting, forfeiture, payment and exercisability,
and the effect, if any, of a Participant’s termination of employment with the
Company, and including the authority to amend the terms and conditions of an
Award after the granting thereof to a Participant in a manner that is not,
without the consent of the Participant, prejudicial to the rights of such
Participant in such Award;

 

(v) to specify and approve the provisions of the Award Agreements delivered to
Participants in connection with their Awards;

 

(vi) to construe and interpret any Award Agreement delivered under the Plan;

 

(vii) to prescribe, amend and rescind rules and procedures relating to the Plan;

 

(viii) to vary the terms of Awards to take account of tax, securities law and
other regulatory requirements of foreign jurisdictions;

 

(ix) subject to the provisions of the Plan and subject to such additional
limitations and restrictions as the Committee may impose, to delegate to one or
more officers of the Company some or all of its authority under the Plan;

 

(x) to employ such legal counsel, independent auditors and consultants as it
deems desirable for the administration of the Plan and to rely upon any opinion
or computation received therefrom; and

 

(xi) to make all other determinations and to formulate such procedures as may be
necessary or advisable for the administration of the Plan.

 

(b) Plan Construction and Interpretation. The Committee shall have full power
and authority, subject to the express provisions hereof, to construe and
interpret the Plan.

 

(c) Determinations of Committee Final and Binding. All determinations by the
Committee in carrying out and administering the Plan and in construing and
interpreting the Plan shall be final, binding and conclusive for all purposes
and upon all persons interested herein.

 

(d) Delegation of Authority. The Committee may, but need not, from time to time
delegate some or all of its authority under the Plan to an Administrator
consisting of one or more members of the Committee or

 

3



--------------------------------------------------------------------------------

of one or more officers of the Company; provided, however, that the Committee
may not delegate its authority (i) to make Awards to Eligible Individuals who
are officers of the Company who are delegated authority by the Committee
hereunder, or (ii) under Section 16 of the Plan. Any delegation hereunder shall
be subject to the restrictions and limits that the Committee specifies at the
time of such delegation or thereafter. Nothing in the Plan shall be construed as
obligating the Committee to delegate authority to an Administrator, and the
Committee may at any time rescind the authority delegated to an Administrator
appointed hereunder or appoint a new Administrator. At all times, the
Administrator appointed under this Section 3(d) shall serve in such capacity at
the pleasure of the Committee. Any action undertaken by the Administrator in
accordance with the Committee’s delegation of authority shall have the same
force and effect as if undertaken directly by the Committee, and any reference
in the Plan to the Committee shall, to the extent consistent with the terms and
limitations of such delegation, be deemed to include a reference to the
Administrator.

 

(e) Liability of Committee. No member of the Committee shall be liable for any
action nor determination made in good faith, and the members of the Committee
shall be entitled to indemnification and reimbursement in the manner provided in
Ambac’s Certificate of Incorporation and the By-laws as they may be amended from
time to time. In the performance of its responsibilities with respect to the
Plan, the Committee shall be entitled to rely upon information and advice
furnished by the Company’s officers, the Company’s accountants, the Company’s
counsel and any other party the Committee deems necessary, and no member of the
Committee shall be liable for any action taken or not taken in reliance upon any
such advice.

 

(f) Action by the Board. Anything in the Plan to the contrary notwithstanding,
any authority or responsibility which, under the terms of the Plan, may be
exercised by the Committee may alternatively be exercised by the Board.

 

4. Effective Date and Term

 

The Plan became effective on May 15, 1997 after approval by the Board and the
stockholders of Ambac in 1997. Upon recommendation by the Board, the
stockholders of Ambac adopted certain amendments to the Plan, including
extending the term of the Plan by seven years to May 6, 2011

 

5. Shares of Common Stock Subject to the Plan

 

(a) General. Subject to adjustment as provided in Section 15(b) hereof, the
number of shares of Common Stock that may be issued pursuant to Awards under the
Plan (the “Section 5 Limit”) shall not exceed, in the aggregate:

 

(I) 14,000,000 shares; plus

 

(II) the number of shares of Common Stock that remain available for issuance
under the Predecessor Plan as of the date this Plan is approved by the
stockholders of the Company (increased by any shares of Common Stock subject to
any award (or portion thereof) outstanding under the Predecessor Plan on such
date which lapses, expires or is otherwise terminated without the issuance of
such shares or is settled by the delivery of consideration other than shares).

 

Shares issued under this Plan may be either authorized but unissued shares,
treasury shares or any combination thereof.

 

(b) Rules Applicable to Determining Shares Available for Issuance. For purposes
of determining the number of shares of Common Stock that remain available for
issuance, the following shares shall be added back to the Section 5 Limit and
again be available for Awards:

 

(x) The number of shares tendered to pay the exercise price of a Stock Option or
other Award; and

 

4



--------------------------------------------------------------------------------

(y) The number of shares withheld from any Award to satisfy a Participant’s tax
withholding obligations or, if applicable, to pay the exercise price of a Stock
Option or other Award.

 

In addition, any shares underlying Substitute Awards shall not be counted
against the Section 5 Limit and shall not be subject to Section 5(c) below.

 

(c) Special Limits. Anything to the contrary in Section 5(a) above
notwithstanding, but subject to Section 15(b) below, the following special
limits shall apply to shares of Common Stock available for Awards under the
Plan:

 

(i) The maximum number of shares that may be issued in the form of Stock Awards,
or issued upon settlement of Restricted Stock Units or Other Awards, shall equal
4,000,000 shares, of which no more than a number of shares equal to 10% of the
Section 5 Limit shall be in the form of Other Awards, provided, however, that
any such Stock Awards, Restricted Stock Units or Other Awards that are issued in
lieu of cash compensation that otherwise would be paid to a Participant, or in
satisfaction of any other obligation owed by the Company to a Participant, shall
not be counted against such limitation; and

 

(ii) The maximum number of shares of Common Stock that may be subject to Stock
Options or Stock Appreciation Rights granted to any Eligible Individual in any
fiscal year of the Company shall equal 600,000 shares plus any shares which were
available under this Section 5(c) (ii) for Awards of Stock Options or Stock
Appreciation Rights to such Eligible Individual in any prior fiscal year but
which were not covered by such Awards.

 

(d) No Further Awards under Predecessor Plan. From and after the date this Plan
is approved by the stockholders of the Company, no further awards shall be made
under the Predecessor Plan.

 

6. Eligible Individuals

 

Awards may be granted by the Committee to individuals (“Eligible Individuals”)
who are: (i) officers or other key employees of the Company; (ii) employees of
joint ventures, partnerships or similar business organizations in which the
Company has a direct or indirect equity interest; and individuals who provide
services to any joint ventures or business organizations in which the Company
may participate in the future. Excluded Individuals are not eligible to receive
Awards under the Plan. Members of the Committee will not be eligible to receive
Awards under the Plan. An individual’s status as an Administrator will not
affect his or her eligibility to participate in the Plan.

 

7. Awards in General

 

(a) Types of Award and Award Agreement. Awards under the Plan may consist of
Stock Options, Stock Appreciation Rights, Stock Awards, Restricted Stock Units,
Performance Units or Other Awards. Any Award described in Sections 8 through 13
of the Plan may be granted singly or in combination or tandem with any other
Award, as the Committee may determine. Awards may be made in combination with,
in replacement of, or as alternatives to grants of rights under any other
employee compensation plan of the Company, including the plan of any acquired
entity, or may be granted in satisfaction of the Company’s obligations under any
such plan.

 

(b) Terms Set Forth in Award Agreement. The terms and provisions of an Award
shall be set forth in a written Award Agreement approved by the Committee and
delivered or made available to the Participant as soon as practicable following
the date of the Award. The vesting, exercisability, payment and other
restrictions applicable to an Award (which may include, without limitation,
restrictions on transferability or provision for mandatory resale to the
Company) shall be determined by the Committee and set forth in the applicable
Award Agreement. Notwithstanding the foregoing, the Committee may accelerate (i)
the vesting or payment of any Award, (ii) the lapse of restrictions on any Award
or (iii) the date on which any Stock Option, Stock Appreciation Right or other
Award first becomes exercisable.

 

5



--------------------------------------------------------------------------------

(c) Termination of Employment and Change in Control. The Committee shall also
have full authority to determine and specify in the applicable Award Agreement
the effect, if any, that a Participant’s termination of employment for any
reason will have on the vesting, exercisability, payment or lapse of
restrictions applicable to an Award. The date of a Participant’s termination of
employment for any reason shall be determined in the sole discretion of the
Committee. Similarly, the Committee shall have full authority to determine the
effect, if any, of a change in control of Ambac on the vesting, exercisability,
payment or lapse of restrictions applicable to an Award, which effect may be
specified in the applicable Award Agreement or determined at a subsequent time.

 

(d) Dividends and Dividend Equivalents. The Committee may provide Participants
with the right to receive dividends or payments equivalent to dividends or
interest with respect to an outstanding Awards, which payments can either be
paid currently or deemed to have been reinvested in shares of Common Stock, and
can be made in Common Stock, cash or a combination thereof, as the Committee
shall determine.

 

8. Stock Options

 

(a) Terms of Stock Options Generally. A Stock Option shall entitle the
Participant to whom the Stock Option was granted to purchase a specified number
of shares of Common Stock during a specified period at a price that is
determined in accordance with Section 8(b) below. Stock Options may be either
Nonqualified Stock Options or Incentive Stock Options. The Committee will fix
the vesting and exercisability conditions applicable to a Stock Option, provided
that no Stock Option shall vest sooner than one year from the date of grant
(subject to early vesting, if so provided by the Committee, upon death,
disability, termination of employment or a change in control of the Company.

 

(b) Exercise Price. The exercise price per share of Common Stock purchasable
under a Stock Option shall be fixed by the Committee at the time of grant or,
alternatively, shall be determined by a method specified by the Committee at the
time of grant; provided, however, that the exercise price per share shall be no
less than 100% of the Fair Market Value per share on the date of grant (or it
the exercise price is not fixed on the date of grant, then on such date as the
exercise price is fixed); and provided further, that, except as provided in
Section 15(b) below, the exercise price per share of Common Stock applicable to
a Stock Option may not be adjusted or amended, including by means of amendment,
cancellation or the replacement of such Stock Option with a subsequently awarded
Stock Option. Notwithstanding the foregoing, the exercise price per share of a
Stock Option that is a Substitute Award may be less than the Fair Market Value
per share on the date of award, provided that the excess of:

 

(i) the aggregate Fair Market Value (as of the date such Substitute Award is
granted) of the shares of Common Stock subject to the Substitute Award, over

 

(ii) the aggregate exercise price thereof,

 

does not exceed the excess of:

 

(iii) the aggregate fair market value (as of the time immediately preceding the
transaction giving rise to the Substitute Award, such fair market value to be
determined by the Committee) of the shares of the predecessor entity that were
subject to the award assumed or substituted for by the Company, over

 

(iv) the aggregate exercise price of such shares.

 

(c) Option Term. The term of each Stock Option shall be fixed by the Committee
and shall not exceed ten years from the date of grant.

 

(d) Method of Exercise. Subject to the provisions of the applicable Award
Agreement, the exercise price of a Stock Option may be paid in cash or
previously owned shares or a combination thereof and, if the applicable Award
Agreement so provides or the Committee otherwise so determines, in whole or in
part

 

6



--------------------------------------------------------------------------------

through the withholding of shares subject to the Stock Option with a value equal
to the exercise price. In accordance with the rules and procedures established
by the Committee for this purpose, the Stock Option may also be exercised
through a “cashless exercise” procedure approved by the Committee involving a
broker or dealer approved by the Committee, that affords Participants the
opportunity to sell immediately some or all of the shares underlying the
exercised portion of the Stock Option in order to generate sufficient cash to
pay the Stock Option exercise price and/or to satisfy withholding tax
obligations related to the Stock Option.

 

9. Stock Appreciation Rights

 

(a) General. A Stock Appreciation Right shall entitle a Participant to receive,
upon satisfaction of the conditions to the payment specified in the applicable
Award Agreement, an amount equal to the excess, if any, of the Fair Market Value
on the exercise date of the number of shares of Common Stock for which the Stock
Appreciation Right is exercised, over the exercise price for such Stock
Appreciation Right specified in the applicable Award Agreement. The exercise
price per share of Common Stock covered by a Stock Appreciation Right shall be
fixed by the Committee at the time of grant or, alternatively, shall be
determined by a method specified by the Committee at the time of grant;
provided, however, that, except as provided in Section 9(b) below, the exercise
price per share shall be no less than 100% of the Fair Market Value per share on
the date of grant (or if the exercise price is not fixed on the date of grant,
then on such date as the exercise price is fixed); and provided further, that,
except as provided in Section 15(b) below, the exercise price per share of
Common Stock subject to a Stock Appreciation Right may not be adjusted or
amended, including by means of amendment, cancellation or the replacement of
such Stock Appreciation Right with a subsequently awarded Stock Appreciation
Right. Notwithstanding the foregoing, the exercise price per share of a Stock
Appreciation Right that is a Substitute Award may be less than the Fair Market
Value per share on the date of award, provided, that such exercise price is not
less than the minimum exercise price that would be permitted for an equivalent
Stock Option as determined in accordance with Section 8(b) above. At the sole
discretion of the Committee, payments to a Participant upon exercise of a Stock
Appreciation Right may be made in cash, in shares of Common Stock having an
aggregate Fair Market Value as of the date of exercise equal to such amount, or
in a combination of cash and shares having an aggregate value as of the date of
exercise equal to such amount.

 

(b) Stock Appreciation Rights in Tandem with Stock Options. A Stock Appreciation
Right may be granted alone or in addition to other Awards, or in tandem with a
Stock Option. A Stock Appreciation Right granted in tandem with a Stock Option
may be granted either at the same time as such Stock Option or subsequent
thereto. If granted in tandem with a Stock Option, a Stock Appreciation Right
shall cover the same number of shares of Common Stock as covered by the Stock
Option (or such lesser number of shares as the Committee may determine) and
shall be exercisable only at such time or times and to the extent the related
Stock Option shall be exercisable, and shall have the same term and exercise
price as the related Stock Option (which, in the case of a Stock Appreciation
Right granted after the grant of the related Stock Option, may be less than the
Fair Market Value per share on the date of grant of the tandem Stock
Appreciation Right). Upon exercise of a Stock Appreciation Right granted in
tandem with a Stock Option, the related Stock Option shall be canceled
automatically to the extent of the number of shares covered by such exercise;
conversely, if the related Stock Option is exercised as to some or all of the
shares covered by the tandem grant, the tandem Stock Appreciation Right shall be
canceled automatically to the extent of the number of shares covered by the
Stock Option exercise.

 

10. Stock Awards

 

(a) General. A Stock Award shall consist of one or more shares of Common Stock
granted to a Participant for no consideration other than the provision of
services (or, if required by applicable law in the reasonable judgment of the
Company, for payment of the par value of such shares). Stock Awards shall be
subject to such restrictions (if any) on transfer or other incidents of
ownership for such periods of time, and shall be subject to such conditions of
vesting, as the Committee may determine and as shall be set forth in the
applicable Award Agreement.

 

7



--------------------------------------------------------------------------------

(b) Distributions. Any shares of Common Stock or other securities of the Company
received by a Participant to whom a Stock Award has been granted as a result of
a stock distribution to holders of Common Stock or as a stock dividend on Common
Stock shall be subject to the same terms, conditions and restrictions as such
Stock Award.

 

11. Restricted Stock Units

 

An Award of Restricted Stock Units shall consist of a grant of units, each of
which represents the right of the Participant to receive one share of Common
Stock, subject to the terms and conditions established by the Committee in
connection with the Award and set forth in the applicable Award Agreement. Upon
satisfaction of the conditions to vesting and payment specified in the
applicable Award Agreement, Restricted Stock Units will be payable in Common
Stock or, if the Committee so determines, in cash, equal to the Fair Market
Value of the shares subject to such Restricted Stock Units. Restricted Stock
Units that are granted to an Eligible Individual in respect of corporate
performance shall vest no sooner than one year from the date of grant, and
Restricted Stock Units that are granted in connection with hiring or retention
arrangements between the Company and a Participant shall vest no sooner than
three years from the date of grant (subject, in either case, to early vesting,
if so provided by the Committee, upon death, disability, termination of
employment or a change in control of the Company).

 

12. Performance Units

 

Performance units may be granted as fixed or variable share- or
dollar-denominated units subject to such conditions of vesting and time of
payment as the Committee may determine and as shall be set forth in the
applicable Award Agreement relating to such Performance Units. Performance Units
may be paid in Common Stock, cash or a combination of Common Stock and cash, as
the Committee may determine.

 

13. Other Awards

 

The Committee shall have the authority to specify the terms and provisions of
other forms of equity-based or equity-related Awards not described above which
the Committee determines to be consistent with the purpose of the Plan and the
interests of the Company, which Awards may provide for cash payments based in
whole or in part on the value or future value of Common Stock, for the
acquisition or future acquisition of Common Stock, or any combination thereof.
Other Awards shall also include cash payments (including the cash payment of
dividend equivalents) under the Plan which may be based on one or more criteria
determined by the Committee which are unrelated to the value of Common Stock and
which may be granted in tandem with, or independent of, other Awards under the
Plan.

 

14. Certain Restrictions

 

(a) Transfers. Unless the Committee determines otherwise, no Award shall be
transferable other than by will or by the laws of descent and distribution or
pursuant to a qualified domestic relations order; provided, however, that the
Committee may, in its discretion and subject to such terms and conditions as it
shall specify, permit the transfer of an Award for no consideration to a
Participant’s family members or to one or more trusts or partnerships
established in whole or in part for the benefit of one or more of such family
members (collectively, “Permitted Transferees”). Any Award transferred to a
Permitted Transferee shall be further transferable only by will or the laws of
descent and distribution or, for no consideration, to another Permitted
Transferee of the Participant. The Committee may in its discretion permit
transfers of Awards other than those contemplated by this Section.

 

(b) Exercise. During the lifetime of the Participant, a Stock Option, Stock
Appreciation Right or similar-type Other Award shall be exercisable only by the
Participant or by a Permitted Transferee to whom such Stock Option, Stock
Appreciation Right or Other Award has been transferred in accordance with
Section 14(a).

 

8



--------------------------------------------------------------------------------

15. Recapitalization or Reorganization

 

(a) Authority of the Company and Stockholders. The existence of the Plan, the
Award Agreements and the Awards granted hereunder shall not affect or restrict
in any way the right or power of the Company or the stockholders of the Company
to make or authorize any adjustment, recapitalization, reorganization or other
change in the Company’s capital structure or its business, any merger or
consolidation of the Company, any issue of stock or of options, warrants or
rights to purchase stock or of bonds, debentures, preferred or prior preference
stocks whose rights are superior to or affect the Common Stock or the rights
thereof or which are convertible into or exchangeable for Common Stock, or the
dissolution or liquidation of the Company, or any sale or transfer of all or any
part of its assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.

 

(b) Change in Capitalization. Notwithstanding any provision of the Plan or any
Award Agreement, the number and kind of shares authorized for issuance under
Section 5(a) above, including the maximum number of shares available under the
special limits provided for in Section 5(c) above, may be equitably adjusted in
the sole discretion of the Committee in the event of a stock split, stock
dividend, recapitalization, reorganization, merger, consolidation, extraordinary
dividend, split-up, spin-off, combination, exchange of shares, warrants or
rights offering to purchase Common Stock at a price substantially below Fair
Market Value or other similar corporate event affecting the Common Stock in
order to preserve, but not increase, the benefits or potential benefits intended
to be made available under the Plan. In addition, upon the occurrence of any of
the foregoing events, the number of outstanding Awards and the number and kind
of shares subject to any outstanding Award and the purchase price per share, if
any, under any outstanding Award may be equitably adjusted (including by payment
of cash to a Participant) in the sole discretion of the Committee in order to
preserve the benefits or potential benefits intended to be made available to
Participants granted Awards. Such adjustments shall be made by the Committee,
whose determination as to what adjustments shall be made, and the extent
thereof, shall be final. Unless otherwise determined by the Committee, such
adjusted Awards shall be subject to the same vesting schedule and restrictions
to which the underlying Award is subject.

 

16. Amendments

 

The Board or Committee may at any time and from time to time alter, amend,
suspend or amend the Plan in whole or in part; provided, however, that any
amendment which under the requirements of any applicable law or stock exchange
rule must be approved by the stockholders of the Company shall not be effective
unless and until such stockholder approval has been obtained in compliance with
such law or rule; and provided further, that, except as contemplated by Section
15(b) above, the Board or Committee may not, without the approval of the
Company’s stockholders, increase the maximum number of shares issuable under the
Plan or reduce the exercise price of a Stock Option or Stock Appreciation Right.
No termination or amendment of the Plan may, without the consent of the
Participant to whom an Award has been granted, adversely affect the rights of
such Participant under such Award. Notwithstanding any provision herein to the
contrary, the Board or Committee shall have broad authority to amend the Plan or
any Award under the Plan to take into account changes in applicable tax laws,
securities laws, accounting rules and other applicable state and federal laws.

 

17. Miscellaneous

 

(a) Tax Withholding. The Company may require any individual entitled to receive
a payment in respect of an Award to remit to the Company, prior to such payment,
an amount sufficient to satisfy any Federal, state or local tax withholding
requirements. The Company shall also have the right to deduct from all cash
payments made pursuant to or in connection with any Award any Federal, state or
local taxes required to be withheld with respect to such payments. The Company
will not exercise this right in circumstances where the participant’s employment
is located outside of the United States at the time of exercise or settlement,
the participant is subject to income tax in that foreign

 

9



--------------------------------------------------------------------------------

jurisdiction, and there is no legal requirement on the Company to withhold tax
and remit it to the revenue authority in that foreign jurisdiction. In the case
of an Award payable in shares of Common Stock, the Company may permit such
individual to satisfy, in whole or in part, such obligation to remit taxes by
directing the Company to withhold shares of Common Stock that would otherwise be
received by such individual, pursuant to such rules as the Committee may
establish from time to time.

 

(b) No Right to Grants or Employment. No Eligible Individual or Participant
shall have any claim or right to receive grants of Awards under the Plan.
Nothing in the Plan or in any Award or Award Agreement shall confer upon any
employee of the Company any right to continued employment with the Company or
interfere in any way with the right of the Company to terminate the employment
of any of its employees at any time, with or without cause.

 

(c) Other Compensation. Nothing in this Plan shall preclude or limit the ability
of the Company to pay any compensation to a Participant under the Company’s
other compensation and benefit plans and programs.

 

(d) Other Employee Benefit Plans. Payments received by a Participant under any
Award made pursuant to the Plan shall not be included in, nor have any effect
on, the determination of benefits under any other employee benefit plan or
similar arrangement provided by the Company, unless otherwise specifically
provided for under the terms of such plan or arrangement or by the Committee.

 

(e) Unfunded Plan. The Plan is intended to constitute an unfunded plan for
incentive compensation. Prior to the payment or settlement of any Award, nothing
contained herein shall give any Participant any rights that are greater than
those of a general creditor of the Company. In its sole discretion, the
Committee may authorize the creation of trusts or other arrangements to meet the
obligations created under the Plan to deliver Common Stock or payments in lieu
thereof with respect to Awards hereunder.

 

(f) Securities Law Restrictions. The Committee may require each Eligible
Individual purchasing or acquiring shares of Common Stock pursuant to a Stock
Option or other Award under the Plan to represent to and agree with the Company
in writing that such Eligible Individual is acquiring the shares for investment
and not with a view to the distribution thereof. All certificates for shares of
Common Stock delivered under the Plan shall be subject to such stock-transfer
orders and other restrictions as the Committee may deem advisable under the
rules, regulations, and other requirements of the Securities and Exchange
Commission, any exchange upon which the Common Stock is then listed, and any
applicable federal or state securities law, and the Committee may cause a legend
or legends to be put on any such certificates to make appropriate reference to
such restrictions. No shares of Common Stock shall be issued hereunder unless
the Company shall have determined that such issuance is in compliance with, or
pursuant to an exemption from, all applicable federal and state securities laws.

 

(g) Compliance with Rule 16b-3. Notwithstanding anything contained in the Plan
or in any Award Agreement to the contrary, if the consummation of any
transaction under the Plan would result in the possible imposition of liability
on a Participant pursuant to Section 16(b) of the Exchange Act, the Committee
shall have the right, in its sole discretion, but shall not be obligated, to
defer such transaction or the effectiveness of such action to the extent
necessary to avoid such liability, but in no event for a period longer than six
months.

 

(h) Award Agreement. In the event of any conflict or inconsistency between the
Plan and any Award Agreement, the Plan shall govern, and the Award Agreement
shall be interpreted to minimize or eliminate any such conflict or
inconsistency.

 

(i) Expenses. The costs and expenses of administering the Plan shall be borne by
the Company.

 

10



--------------------------------------------------------------------------------

(j) Application of Funds. The proceeds received from the Company from the sale
of Common Stock or other securities pursuant to Awards will be used for general
corporate purposes.

 

(k) Applicable Law. Except as to matters of federal law, the Plan and all
actions taken thereunder shall be governed by and construed in accordance with
the laws of the State of Delaware without giving effect to conflicts of law
principles.

 

11